Clark, J.
In this cause, tried without a jury, there are no findings of fact and law. In a colloquy between court and counsel at the conclusion of the trial the court stated his views upon one question in the case but no exception was taken to the opinion announced. There is nothing before us to review. Circuit Court Rule No. 45; sections 12586, 12587, 3 Comp. Laws 1915; Wilson v. Hugus, 163 Mich. 577; Sparling v. Smeltzer, 140 Mich. 461; Kooman v. DeJonge, 186 Mich. 292; Messer v. Dornbus, 210 Mich. 46. And in such cases we cannot examine the testimony to see whether it supports the judgment. See McDonell v. Union Trust Co., 139 Mich. 386, and cases there cited.
The judgment is affirmed.
Steers, C. J., and Moore, Fellows, Stone, Bird, and Sharpe, JJ., concurred.
The late Justice Brooke took no part in this decision.